United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF DEFENSE,
DEFENSE COMMISSARY AGENCY,
MACDILL AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-44
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 8, 2014 appellant filed a timely appeal from the June 18, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury causally related to factors of her
federal employment as a store worker.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted documents that were before OWCP at the time of its decision and other that
were not. The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 18, 2013 appellant, a 49-year-old store worker, filed an occupational
disease claim alleging that she sustained an injury to her shoulders, neck, and back as a result of
lifting, pushing, bending, and moving side to side at work.
Dr. Michael D. Brewer, appellant’s attending physician, Board-certified in family
medicine, offered several notes explaining that he was treating appellant for various pains: lower
back pain due to arthritis, neck, and shoulder, and back pain. He advised that she was
undergoing physical therapy and would require some physical restrictions in order for her
treatment to progress properly.
In a decision dated June 18, 2014, OWCP denied appellant’s injury claim. It accepted
that the work events occurred as alleged, but it found that the medical evidence was not
sufficient to establish that the work events caused a diagnosed medical condition.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
Appellant attributes her shoulder, neck, and back conditions to the physical demands of
her job as a store worker. There is no dispute that she lifted, pushed, bent, and moved side to
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

Morris Scanlon, 11 ECAB 384, 385 (1960).

8

William E. Enright, 31 ECAB 426, 430 (1980).

2

side in the course of her employment. OWCP accepted that such events occurred as alleged.
The question is whether these physical activities caused any injury.
Dr. Brewer, the attending family physician, never addressed this issue. In the absence of
a well-reasoned medical opinion addressing the critical issue of causal relationship, the Board
finds that appellant has not met her burden to establish that her duties as a store worker caused an
injury. The Board will therefore affirm OWCP’s June 18, 2014 decision to deny her
occupational disease claim.
The documents appellant resubmitted on appeal do not show a physician’s well-reasoned
opinion on causal relationship. This is the reason OWCP denied her claim. As noted earlier, the
Board is precluded from reviewing the new evidence for the first time on appeal.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her duties as a
store worker caused an injury.

9

See supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

